[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On January 3, 1995, the defendant, Virginia Roman, filed a motion for protection from foreclosure under General Statutes § 49-31d. The defendant provided an affidavit, dated February 11, 1995, attesting to her gross income in 1994, 1993 and 1992, and supporting tax documentation. The plaintiff filed an objection to the defendant's application on January 17, 1995, an appraisal of the property dated January 9, 1995, a copy of the note and mortgage, an affidavit of Mark Lehrer, an assistant treasurer of CT Page 1464-A the plaintiff's, and a Foreclosure Moratorium Act worksheet.
The financial affidavit provided by the plaintiff is sufficient to support her unemployed or underemployed status under General Statutes § 49-31f. The amount of the original debt was $132,000, Lehrer attests that $132,724.31 is currently owing on the note, and the appraisal puts the value of the property at $134,000.00. General Statutes § 49-31i(b) provides that the provisions for restructuring the debt and staying the foreclosure shall apply only if the debt as restructured would not exceed the amount of the original mortgage debt, or ninety per cent of the fair market value of the property as determined by an accredited real estate appraiser at the time of the restructuring, whichever is greater.
The debt owed by the defendant exceeds both the amount of the original debt and ninety per cent of the appraisal value. Accordingly, the defendant's application for protection from foreclosure is denied.
HICKEY, J. CT Page 1464-B